The opinion of the court was delivered by
Van Syckel, J.
Application is made for a writ of certiorari to review the action of Colonel Gillmore in dropping Powers from the roll of his company in the state militia.
Neither the personal liberty or the property of Powers is involved in tliis controversy.
Persons who enter the national guard submit themselves to military law, and in cases like the present must find their remedy by an appeal to the military tribunals.
*571If the supervision of the law courts could be invoked whenever we deemed the action of the military authorities harsh or inconsiderate or unjust, military discipline would be subverted. The application for a writ of certiorari is denied.